Citation Nr: 0009496	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  96-47 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for heart problems, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint and muscle 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for loss of memory, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for stomach problems, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from November 1990 to 
June 1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims of 
entitlement to service connection for heart problems, 
headaches, joint and muscle pain, loss of memory, a sleep 
disorder, chronic fatigue, and stomach problems, with all 
claims to include as due to an undiagnosed illness.  The RO 
also granted service connection for myofascial pain syndrome 
of the cervical spine, myofascial lumbar pain syndrome, and 
right wrist chronic extensor tenosynovitis, with all 
disabilities evaluated as ten percent disabling.  

The Board notes that the RO certified the issues on appeal to 
include entitlement to higher ratings for service-connected  
myofascial pain syndrome of the cervical spine, myofascial 
lumbar pain syndrome, and right wrist chronic extensor 
tenosynovitis.  In this regard, a review of the veteran's 
Notice of Disagreement, received in May 1996, shows that he 
made no mention whatsoever of these claims.  However, in 
September 1996, for unclear reasons, the RO issued a 
Statement of the Case that erroneously included these issues.  
The veteran's substantive appeal, received in October 1996, 
indicates disagreement with "all decisions that were made on 
9-16-96."  No specific arguments were advanced on the higher 
rating issues in the Substantive Appeal, and these issues 
were not discussed in the Supplemental Statement of the Case, 
dated in October 1997.  The veteran's representative did not 
mention or submit argument on these issues in the statement 
of accredited representative, received in January 2000, and 
there was only a brief mention of these claims in the 
informal brief.  Based on the foregoing, the Board finds that 
a valid Notice of Disagreement has not been received as to 
the issues of entitlement to higher ratings for service-
connected  myofascial pain syndrome of the cervical spine, 
myofascial lumbar pain syndrome, and right wrist chronic 
extensor tenosynovitis, and that they are not before the 
Board at this time.  See 38 C.F.R. §§ 20.200, 20.201 (1999); 
Roy v. Brown, 5 Vet. App. 554 (1993); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). 

The claim for service connection for a stomach condition is 
the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

2.  The claims file does not contain competent medical 
evidence showing that the veteran currently has a heart 
problem, loss of memory, headaches, joint and muscle pain, or 
chronic fatigue, to include as due to an undiagnosed illness.

3.  The veteran's current sleep symptoms have been attributed 
to a known clinical diagnosis; there is no medical evidence 
of a causal link between any diagnosed condition involving 
sleep symptoms and any incident of service; there is no 
medical evidence of an assessment of sleep symptoms due to an 
undiagnosed illness.   

4.   The claims file includes medical evidence indicating 
that the veteran may have stomach problems that are related 
to a service-connected condition.


CONCLUSIONS OF LAW

1.  The claims for service connection for heart problems, 
headaches, joint and muscle pain, loss of memory, a sleep 
disorder, and chronic fatigue, are not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).

2.   The claim of entitlement to service connection for 
stomach problems is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection (Other than Stomach Problems)

The veteran's pre-service medical records are remarkable for 
a record from the Bowdle Healthcare Center (BHC), dated in 
January 1990, which shows treatment for chest pain.  A 
contemporaneous electrocardiogram report is difficult to 
read, but appears to show that the veteran had minor 
nonspecific ST-T wave changes with a possible U-wave 
irregularity.

The veteran's service medical records (SMR's) show that he 
was treated for left shoulder and neck pain in December 1990 
following a motor vehicle accident.  These symptoms 
apparently reappeared between May and June of 1991, to 
include complaints of numbness and tingling in the right 
fifth finger, numbness in the left middle finger, and pain 
radiating down the arm.  Assessments included ulnar nerve 
entrapment vs. cervical nerve root compression with radicular 
pain to left shoulder and arm.  A periodic examination 
report, dated in December 1990, shows that his heart, abdomen 
and viscera, upper and lower extremities, feet, spine and 
musculoskeletal system, and his neurological system, were all 
clinically evaluated as normal, with the exception that 
cervical spine spasms with mild radiculopathy in the left arm 
were noted.  An undated Southwest Asia 
Demobilization/Redeployment Medical Evaluation shows that the 
veteran reported back, shoulder, hand and neck symptoms, and 
that he denied fatigue, stomach swelling or pain, nausea, 
diarrhea, and bloody bowel movements.  He stated that he had 
no reason to believe that he or any members of his unit were 
exposed to chemical warfare or germ warfare.  The claims 
files do not contain a separation examination report.

The post-service medical records are remarkable for a VA 
examination report, dated in May 1992, which shows that the 
veteran reported undergoing bunionectomies at a VA facility 
in December 1991, that he denied any major medical problems, 
that he smoked two packs per day, and that his complaints 
were limited to right wrist pain and hearing loss.  The 
heart, digestive and musculoskeletal systems were 
unremarkable, with the exception of the right wrist.  A VA 
hospital report, dated in August 1993, shows that the veteran 
underwent a right inguinal hernia repair.  A BHC record, 
dated in December 1994, notes that the veteran received 
treatment for an on-the-job accident involving a chain saw 
and his left foot.  The diagnosis was fractures of the first 
and second metatarsals, left foot.  A VA examination report, 
dated in March 1995, notes the veteran's physical and 
psychiatric complaints, "[M]ay be related to an idiopathic 
fatigue syndrome although [he] does not meet the particular 
criteria for chronic fatigue."  VA outpatient treatment 
reports show treatment for sleep symptoms in March 1996.  
"Insomnia," and complaints of memory loss, are noted in a 
VA mental health intake report, dated in July 1996.  The 
diagnosis was depressive disorder.  A VA examination report, 
dated in April 1997, indicates that the veteran has insomnia.  
BHC records contain two "examinations to determine physical 
condition," dated in January 1996 and January 1998, 
respectively, which show that the veteran denied a history of 
cardiovascular disease, gastrointestinal ulcer, nervous 
stomach, muscular disease, or suffering from any other 
disease."  These reports do not contain any findings 
supportive of the veteran's claims.

A review of the veteran's written statements shows that he 
essentially argues that he has heart problems, headaches, 
joint and muscle pain, loss of memory, a sleep disorder, and 
chronic fatigue, as a result of his service, with all claims 
to include as due to an undiagnosed illness.  He has 
submitted two lay statements in support of his claims, from 
two friends of his (one male and one female).  One statement, 
from a man who asserts that he served with the veteran in the 
Persian Gulf, shows that he states that he observed the 
veteran under a lot of stress during service.  A statement 
from a woman states that she has been dating the veteran and 
has witnessed the veteran displaying several of the claimed 
symptoms.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Appeals for Veterans Claims 
(Court's) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The Board initially notes that the veteran has been granted 
service connection for myofascial pain syndrome of the 
cervical spine, myofascial lumbar pain syndrome, and right 
wrist chronic extensor tenosynovitis, and that his claim for 
joint and muscle pain has been evaluated without regard to 
these disabilities.  See 38 C.F.R. § 4.14 (1999) (avoidance 
of pyramiding).

A.  Service Connection-on a Basis Other than Due to 
Undiagnosed Illness

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In this case, the claims for heart problems, headaches, joint 
and muscle pain, loss of memory, and chronic fatigue, must be 
denied as not well grounded because the claims file does not 
contain any competent evidence showing that the veteran has a 
chronic condition involving heart problems, headaches, joint 
and muscle pain, loss of memory, or chronic fatigue (with all 
claims on a basis other than due to an undiagnosed illness).  
In this regard, while the Board has considered the 
"diagnoses" of headaches, joint ache, and memory 
difficulties noted in VA examination reports, dated in March 
and April 1995, as well as a "diagnosis" of "history of 
headaches," found in a January 1997 VA PTSD examination 
report.  However, these "diagnoses" are all "by history" 
only, with no accompanying findings to support a conclusion 
that such conditions presently exist, and appear to be no 
more than reiterations of the veteran's lay history.  See 
McQueen v. West, 13 Vet. App. 237 (1999).  Finally, to the 
extent that he may have foot or abdominal muscle pain, he is 
shown to have sustained an intermittent injury to his left 
foot, and to have undergone bunionectomies and a right 
inguinal hernia repair after separation from service.  

As for the claim for a sleep disorder, the veteran was not 
treated for sleep symptoms during his service, and the claims 
file does not currently contain medical evidence of a nexus 
between a sleep disorder, to include insomnia, and the 
veteran's service.  In this regard, the first post-service 
evidence of treatment for sleep symptoms is dated in March 
1996.  This is approximately five years after separation from 
active duty service.  Moreover, the record does not include 
any medical opinion linking any continuity of symptoms 
reported by the veteran to any current, claimed condition so 
as to well-ground his claims under Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board further points out that the 
veteran has been diagnosed with PTSD, evaluated as 50 percent 
disabling, and that notwithstanding the lack of a diagnosis 
of a memory disorder, and the lack of a nexus between a sleep 
disorder and the veteran's service, any findings of memory or 
sleep impairment related to his PTSD would normally be 
included in his PTSD evaluation, and would not be service-
connected as separate disorders.  See 38 C.F.R. 
§§ 4.14, 4.130 (1999).

Given the foregoing, the Board concludes that there is no 
evidence in the record which would support a grant of service 
connection for heart problems, headaches, joint and muscle 
pain, loss of memory, a sleep disorder, and chronic fatigue 
(with all claims on a basis other than due to an undiagnosed 
illness) and that the claims must be denied as not well 
grounded.

B.  Undiagnosed Illness

The Board will next consider whether the veteran has heart 
problems, headaches, joint and muscle pain, loss of memory, a 
sleep disorder, or chronic fatigue as a result of an 
undiagnosed illness.

The veteran's DD Form 214 indicates that the veteran had 
approximately five months of active military service in the 
Southwest Asia theater of operations.  
 
Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  Further, it should be noted that signs and 
symptoms which may be manifestations of undiagnosed illness 
include fatigue, skin symptoms, joint pain, and 
neuropsychological, respiratory and cardiovascular signs or 
symptoms.  38 C.F.R. § 3.317(b)(2).  It should also be 
emphasized that entitlement under these special provisions is 
only for disability which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Where a 
Persian Gulf veteran claims service connection for an 
undiagnosed illness, evidence of objective indications of 
chronic disability, other than the veteran's own statements 
and testimony, is required in order to establish a well-
grounded claim.  VAOPCGPREC 4-99, 64 Fed. Reg. 52,374 (1999).   

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of these 
claims.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim. 

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment.  Two lay statements have been obtained.  Based on 
the foregoing, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran essentially asserts that he has a chronic 
disorder involving heart problems, headaches, joint and 
muscle pain, loss of memory, a sleep disorder, and chronic 
fatigue, due to undiagnosed illness.  

The Board finds that there is no competent medical evidence 
showing that the veteran has heart problems, headaches, joint 
and muscle pain, loss of memory, a sleep disorder, or chronic 
fatigue, due to an undiagnosed illness, and that his claims 
must therefore be dismissed as not well grounded.  See 
VAOPGCPREC 4-99.  With regard to the claims for heart 
problems, headaches, joint and muscle pain, loss of memory, 
and chronic fatigue, the claims file does not contain any 
medical evidence which shows that the veteran has a chronic 
disability involving heart problems, headaches, joint and 
muscle pain, loss of memory, or chronic fatigue due to an 
undiagnosed illness.  In this regard, although the March 1995 
VA examiner speculated that the veteran may have "an 
idiopathic fatigue syndrome," this was not confirmed by 
subsequent laboratory testing and examination.

With regard to the claim for a sleep disorder, the claims 
file contains a VA medical examination report, and VA 
outpatient treatment reports, which attribute the veteran's 
sleep difficulties to a clinically diagnosed condition, i.e., 
insomnia.  As such, insomnia is a known clinical diagnosed 
condition for which service connection may not be granted 
under the provisions of 38 C.F.R. § 3.317(a)(1)(ii).  See 
VAOPGCPREC 8-98, 63 Fed. Reg. 56,703 (1998).  Accordingly, to 
the extent that the veteran has presented claims of 
entitlement to service connection for a chronic condition 
involving heart problems, headaches, joint and muscle pain, 
loss of memory, a sleep disorder, and chronic fatigue, due to 
undiagnosed illness, the claims are not well grounded and 
must be denied. 

As a final matter, the Board has considered a letter from a 
social worker, Dennis Hahnemann, M.S., dated in March 1997.  
In this letter, he states that, "[T]he veteran's physical 
problems are directly related to his war experiences in the 
Persian Gulf War."  However, to the extent it may be argued 
that this report is evidence of a nexus between any claimed 
condition and the veteran's service, to include an 
undiagnosed illness, the probative value of this letter is 
weakened by the fact that it does not appear that Mr. 
Hahnemann based his opinion on a review of the veteran's C-
file, see Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black 
v. Brown, 5 Vet. App. 177, 180 (1993), by the fact that this 
letter is vague and is unenhanced by any additional medical 
comment, and it appears to be no more than a bare 
transcription of a lay history.  Therefore, the Board finds 
that this letter does not constitute "competent medical 
evidence" that the veteran has any of the claimed conditions 
due to his service, to include as due to an undiagnosed 
illness.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  

The Board has considered the veteran's statements, and the 
lay statements, submitted in support of the argument that he 
has heart problems, headaches, joint and muscle pain, loss of 
memory, a sleep disorder, and chronic fatigue as a result of 
his service.  However, while the veteran's statements may 
represent evidence of continuity of symptomatology, as a 
layman he, and the authors of the lay statements, are not 
competent to give an opinion regarding medical causation or 
diagnosis, and these statements on such matters do not serve 
to make the claims well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In addition, with regard to his 
undiagnosed illness claims, although the veteran is obviously 
competent to state whether he has some of the symptoms in 
question, such as pain, the applicable regulation requires 
objective indicators of the claimed symptoms and signs.  The 
veteran is not competent to opine that such claimed symptoms 
and signs are due to an undiagnosed illness, nor is he 
competent to state that any of the symptoms or signs at issue 
have been or are disabling to a degree of at least 10 
percent.  Thus, without more his statements are not competent 
evidence that shows that he currently has a chronic condition 
involving heart problems, headaches, joint and muscle pain, 
loss of memory, a sleep disorder, and chronic fatigue, or 
that there is a nexus between any sleep disorder and his 
service.  

In summary, the record does not include competent medical 
evidence that the veteran currently has a diagnosed condition 
involving heart problems, headaches, joint and muscle pain, 
loss of memory, and chronic fatigue, and/or that such 
condition is the result of an in-service injury or disease, 
nor does the claims file contain evidence that the veteran 
currently has heart problems, headaches, joint and muscle 
pain, loss of memory, a sleep disorder, or chronic fatigue 
due to an undiagnosed illness.  Accordingly, the Board finds 
that the appellant has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are well grounded, and 
the claims must be denied.  38 U.S.C.A. § 5107(a).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
him.  VAOPGCPREC 16-92, 57 Fed.Reg. 49,747 (1992).  Further, 
the Court has held that " when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


II.  Stomach Problems

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a) (1999).  Martin v. Derwinski, 
1 Vet. App. 411 (1991) (applying well-grounded requirement to 
claims based on secondary service connection under 38 C.F.R. 
§ 3.310(a)).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
either caused or aggravated by a service-connected disorder.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not show treatment, complaints or 
a diagnosis involving stomach symptoms.  However, it is 
relevant to note that the veteran received treatment for neck 
and shoulder pain secondary to a bus accident in September 
1990, which occurred while the veteran was on inactive duty 
training.  A service medical record, dated in May 1991, 
indicates that the veteran had been given a six-month supply 
of Motrin.  

The veteran was subsequently granted service connection for 
myofascial pain syndrome of the cervical spine, and 
myofascial lumbar pain syndrome, as a result of the September 
1990 accident.

The claims files contain a VA hospital report, dated in 
January 1997, which contains a diagnosis of  "history of 
non-steroidal anti-inflammatory drug related gastritis and 
duodenitis."  In addition, a letter from a physician at BHC, 
dated in March 1998, states in relevant part that the veteran 
was placed on Motrin while on active duty, and that this has 
caused him to have intermittent bouts of gastritis and 
stomach problems which require antacids and H2 blockers to 
control pain.  

Based on the foregoing, the Board has determined that this 
evidence reasonably raises the issue of entitlement to 
service connection for a stomach disorder secondary to a 
service-connected disability.  See Meyers v. Derwinski, 1 
Vet. App. 127 (1991); EF v. Derwinski, 1 Vet. App. 324 
(1991); 38 C.F.R. § 3.310 (1999). Under the circumstances, 
the Board finds that the opinions contained in the January 
1997 VA hospital report, and the March 1998 BHC record, are 
sufficient to constitute competent medical evidence of a 
nexus between stomach problems and a service connected 
disability, such that his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for heart problems, headaches, joint and 
muscle pain, loss of memory, a sleep disorder, and chronic 
fatigue, is denied.

Evidence of a well-grounded claim for service connection for 
stomach problems having been submitted, to this extent, the 
appeal is granted subject to the following development.  


REMAND

The veteran argues that he has stomach problems due to his 
service, to include as due to an undiagnosed illness.  A 
stated previously, the Board has determined that the issue of 
service connection for stomach problems secondary to service-
connected disabilities has also been raised.

The post-service medical evidence includes VA outpatient 
treatment reports, dated between 1994 and 1996, which show 
treatment for stomach symptoms beginning in December 1994, 
with notations of epigastric pain and dyspepsia.  A VA 
examination report, dated in April 1995, notes probable 
gastritis, probable GERD (gastroesophageal reflux disease) 
and rule out PUD (peptic ulcer disease).  A BHC report, dated 
in December 1997, contains a notation of probable PUD.  BHC 
records also contain two "examinations to determine physical 
condition," dated in January 1996 and January 1998, 
respectively, which show that the veteran denied a history of 
gastrointestinal ulcer and nervous stomach.  

As previously stated, a VA hospital report, dated in January 
1997, is remarkable for diagnoses of history of GERD, and 
"history of non-steroidal anti-inflammatory drug related 
gastritis and duodenitis."  A letter from a physician at 
BHC, dated in March 1998, states in relevant part that the 
veteran was placed on Motrin while on active duty, and that 
this has caused him to have intermittent bouts of gastritis 
and stomach problems which require antacids and H2 blockers 
to control pain.  

In summary, the veteran's medical history reveals a long-term 
use of Motrin secondary to a motor vehicle accident.  The 
veteran has been granted service connection for myofascial 
pain syndrome of the cervical spine, and myofascial lumbar 
pain syndrome, as a result of this accident.  In addition, 
two examiners have indicated that he may have stomach 
symptoms, such as gastritis, as a result of his use of Motrin 
which was apparently recommended for the control of pain due 
to these injuries.  

However, at present it is not clear whether he has a chronic 
condition as a result of Motrin use, and the Board notes that 
other examiners have assigned provisional diagnoses of 
"probable GERD," and rule out PUD, which do not appear to 
be related to Motrin use.  Furthermore, these diagnoses were 
not subsequently confirmed, and in January 1998, the veteran 
denied having either a gastrointestinal ulcer or a nervous 
stomach.  The Board has therefore determined that additional 
medical development is necessary to clarify the nature and 
etiology of any chronic stomach disorder.

 Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for stomach 
symptoms. After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified which have not been secured 
previously.

2.  The RO should arrange for the veteran 
to be given a VA general medical 
examination.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  The 
purpose of this examination should be to 
identify all signs of a stomach disorder 
which the veteran claims to experience on 
a chronic basis, to include as a result 
of his Persian Gulf service.  A complete 
history, which includes the time of 
initial onset and the frequency and 
duration of his stomach symptoms, should 
be elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiner should expressly state an 
opinion as to whether the veteran's 
stomach symptoms are attributable to a 
known clinical diagnosis, and, if so, 
whether it is at least as likely as not 
that such stomach disorder is secondary 
to use of medication taken for control of 
his myofascial pain syndrome of the 
cervical spine symptoms, and/or his 
myofascial lumbar pain syndrome symptoms.  
If the examiner determines that the 
veteran has stomach symptoms which are 
not attributable to a known diagnosis, 
the examiner should express his or her 
opinion as to whether the veteran's 
stomach symptoms are "chronic" (i.e. as 
having existed for six months or more or 
as having resulted in intermittent 
episodes of improvement and worsening 
over a six-month period).

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND, and, if not, the RO should 
implement corrective procedures.

4.  When the development requested has 
been completed, the RO must readjudicate 
the issue of service connection for 
stomach problems, to include as due to an 
undiagnosed illness, and as secondary to 
a service-connected disability.  See 
38 C.F.R. §§ 3.310, 3.317; See Allen v. 
Brown, 7 Vet. App. 439 (1995). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the 





matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

